

MISTER NOTARY:


Kindly register in your Registry of Public Deeds one in which figures the
Addendum hereof to the Escrow Agreement that they perform, on the one hand:


·
STRATOS DEL PERU S.A.C., identified with Taxpayer’s Registration (RUC) Nº
20515769774 and domiciled at Av. Canaval y Moreyra No. 380, Oficina No. 402, San
Isidro, Lima, duly represented by Mr. Luis Humberto Goyzueta Angobaldo,
identified with National Identity Card (DNI) Nº 10609920, both according to the
powers of attorney subscribed in the Electronic Filing Card Nº 11995912 of the
Registry of Legal Entity of Lima, hereinafter “STRATOS”, and on the other hand



·
Miss Blanca Fernandez Pasapera, identified with National Identity Card (DNI) No.
16647427, domiciled at Calle Lima No. 774, Chepen, La Libertad, who takes part
of the document hereof in quality of escrowee, and as a result she will be
hereinafter the “ESCROWEE”;



With the participation of:



·
GABINETE TECNICO DE COBRANZAS S.A.C., identified with Taxpayer’s Registration
(RUC) Nº 20389470521 and domiciled at Los Cipreses No. 355, San Isidro, Lima,
duly represented by its CEO, Mr. Juan Antonio Pizarro Sabogal, identified with
National Identity Card (DNI) Nº 07794505, according to the powers of attorney
subscribed in the Electronic Filing Card Nº 11037775 of the Registry of Legal
Entity of Lima, hereinafter “GTC”



The agreement hereof is performed according to the following terms and
conditions:


CLAUSE ONE: BACKGROUND


Dated on October, 18th 2007, STRATOS and the ESCROWEE, with the participation of
GTC subscribed the Escrow Agreement (hereinafter the AGREEMENT) in virtue of
which Miss Blanca Fernandez Pasapera, identified with National Identity Card
(DNI) No. 16647427, domiciled at Calle Lima No. 774, Chepen, La Libertad, was
assigned, who accepted the charge of escrowee, being obliged to watch over and
conserve, THE EQUIPMENT (according to the definition mentioned in the
AGREEMENT), according to the terms and conditions of the AGREEMENT.


CLAUSE TWO: OBJECT


By means of the document hereof, the parties agree to modify the letter of the
numeral 2.2. of the AGREEMENT, which, as of the date of subscription of the
document hereof, will have the following similar letter:



“2.2.
The appointment and exercise of the charge of “escrowee” will not be paid, as
long as the escrow established herein doesn’t exceed the 15 of November of
2007.”



CLAUSE THREE: COVENANTS


The rest of covenants and obligations assumed by the parties in the AGREEMENT
will keep the full force and effects between themselves.
 
 
1

--------------------------------------------------------------------------------

 
 
CLAUSE FOUR: GRANTING OF PUBLIC DEED


The parties, are obliged between themselves to grant the public deed originated
from the memorandum hereof. Likewise, the parties agree that all the expenses
and taxes derived from forwarding the document hereof to be recorded as a public
deed will be borne by GTC. It is included into these expenses the obtaining of a
transcript of the public deed referred to STRATOS.


CLAUSE FIVE: DISPUTE SOLUTION



5.1.
The Addendum hereof rules under the Laws and other Peruvian rules.




5.2.
Any lawsuit, dispute, disagreement, difference or complaint that arise between
the parties related to the interpretation, execution, resolution, completion,
effectiveness, nullity, annulment or validity derived or related to the Addendum
hereof that can not be solved by mutual agreement between themselves, will be
submitted to arbitration at law, of national character.




5.3.
The arbitrators will be three, whom STRATOS and THE ESCROWEE will assign, each
one, one and the two arbitrators assigned this way a uno, they will appoint the
third one, who will preside over the arbitration tribunal. If one of the parties
don’t appoint the arbitrator that correspons between the 15 calendar days of the
receipt of the written requirement by the parties that asks the arbitration or
if between a same term of 15 calendar days counted since the appointment of the
second arbitrator, the two arbitrators don’t achieve to come to an agreement
about the appointment of the third arbitrator, the appointment of any of such
arbitrators will be made, upon request of any of the parties by the National and
International Center of Conciliation and Arbitration of the Lima Chamber of
Commerce.




5.4.
In case of any circumstance must appoint a substitute arbitrator, this will be
appoint following the same procedure aforementioned to the appointment of the
arbitrator that is replaced.




5.5.
The arbitration will be developeed in the city of Lima, Peru. The official
language in which this arbitration will be developped is Spanish. The
arbitration will be at right and in a supplementary manner to the provisions
contained in this agreement, it will be proceeded according to the foreseen
rules in the National and International Center of Conciliation and Arbitration
of the Lima Chamber of Commerce.




5.6.
The parties renounce to give notice of appeal of the arbitration award that is
issued.




5.7.
For the contingency of giving notice of a nullity appeal against the resolution
emanated from the arbitration tribunal, the parties are submitted since now to
the competence of the judges of the city of Lima, expressly waiving the right to
the jurisdiction of their domiciles. On the other hand the parties agree that
any change of domicile of any of them must be written communicated to the other
party being established the new domicile inside the urban ratio of Lima to take
effect.



Mr. Notary kindly add the clauses of Law and the corresponding inserts.


Made and signed in two identical copies in Lima on the day 30 of October of
2007.


by THE SELLER
by THE PURCHASER
by THE ESCROWEE



 
2

--------------------------------------------------------------------------------

 